Citation Nr: 0534949	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with panic attacks.

2.  Entitlement to service connection for umbilical hernia.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a respiratory 
disability, including as due to undiagnosed illness.  

5.  Entitlement to service connection for residuals of a left 
thumb injury.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from November 1987 to 
January 1993.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the No. Little Rock, 
Arkansas RO.  

In July 2005, a hearing was held at the RO before the 
undersigned, who is a veterans law judge rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The veteran's claims relating to service connection for the 
disorders listed on the title page of this decision, with the 
exception of hemorrhoids, are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's hemorrhoids are shown to have begun during 
service.  


CONCLUSION OF LAW

Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letter dated in December 2002, prior to the rating 
action on appeal, wherein the RO essentially provided the 
veteran notice regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence had to be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertained to the claims.  Thereafter, by a June 2004 
statement of the case (SOC), the RO continued to deny all of 
the veteran's claims.  

During the course of this appeal, the veteran was also sent a 
rating decision in September 2003.  This document along with 
the aforementioned letter and SOC - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
This aspect was again discussed with him at his July 2005 
hearing.  

At his hearing, the veteran referenced pertinent sources of 
medical treatment that may be crucial to his claims.  
However, the Board finds that the evidence regarding the 
issue of service connection for hemorrhoids has been 
adequately developed for a favorable disposition herein.  
Therefore, the applicable duties to notify and assist have 
been substantially met by VA and there are no areas in which 
further development may be fruitful as to the issue of 
service connection for hemorrhoids.  



Legal Criteria and Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  A veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).

While service records are almost always essential to the 
question of service connection in any given case, the 
veteran's service medical records have not been located 
despite numerous attempts by the RO.  In such cases, the 
Board has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, the veteran's initial claim for compensation 
was received in December 2002.  The first documented medical 
finding of hemorrhoids is at a VA facility in January-
February 1995, about 2 years post-service, when the veteran 
presented for treatment for other, unrelated problems.  By 
history, he related that he had hemorrhoids which had been 
lanced twice in the military.  On physical examination, 
external hemorrhoids were shown.  Significantly, the veteran 
reported this history when it was purely for medical 
treatment purposes and about 7 years prior to a claim for 
monetary benefits.  Consequently, the Board finds the 
veteran's reported history in 1995 as very credible.  See 
State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 895 (W. Va. 
1992) (the credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character).  This evidence is also highly 
probative, especially given the lack of service medical 
records.  

At the time of his July 2005 hearing, the veteran testified 
under oath regarding the episodes during service in which 
hemorrhoids were treated, including when they were lanced.  
P. 9.  This evidence is consistent with the prior evidence in 
the claims file, and there is no suggestion that the 
hemorrhoids began other than during service.  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2005).  Due to no fault of the veteran's, 
the critical service medical records are unavailable.  
However, the available lay and medical evidence are 
consistent in pointing to a conclusion that hemorrhoids began 
in service.  With every reasonable doubt being resolved in 
favor of the veteran, the Board finds that service connection 
for hemorrhoids is in order.   


ORDER

Service connection for hemorrhoids is granted.


REMAND

The veteran's personnel records indicate that he participated 
in Operation Desert Shield and Operation Desert Storm in 
Southwest Asia from January 1991 to May 1991, and he received 
(in pertinent part) the Southwest Asia Service Medal and 
Kuwait Liberation Medal.  Based on this information, the 
Board finds that he is a "Persian Gulf veteran" as defined 
by 38 C.F.R. § 3.317.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  Effective November 9, 2001, 
the period within which certain disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  66 Fed. Reg. 56,614 (November 9, 2001) (codified as 
amended at 38 C.F.R. § 3.317).  Effective March 1, 2002, the 
statutes affecting compensation for disabilities occurring in 
Gulf War veterans were amended.  See Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).   Among other things, these amendments revised 
the term "chronic disability" to "qualifying chronic 
disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).  

The relevant regulation now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

In this case, the veteran testified that he continues to have 
breathing problems.  He explained that he was exposed to 
black smoke in Southwest Asia.  P. 10.  He was not sure if he 
ever received a diagnosis for his claimed respiratory 
disability.  P. 11.  At his hearing, he also presented 
sources of medical records, including the Duke Family 
Practice, Thomas Zurkowski, MD, and the Great-West National 
Accounts, that might have pertinent medical records for the 
remaining issues on appeal.  Records from those sources must 
be obtained.  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  With any necessary assistance from 
the veteran, contact Duke Family 
Practice, Thomas Zurkowski, MD, and the 
Great-West National Accounts for copies 
of medical records from 1993 to the 
present.  Pursue and document all logical 
follow-up development in this regard. 

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination, with an appropriate 
examiner.  Send the claims folder to the 
examiner for review.  The examiner should 
first specify whether the veteran's 
claimed respiratory disorder can be 
attributed to a known clinical diagnosis. 
If the claimed respiratory disorder is 
attributed to a known clinical diagnosis, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.  
If the claimed respiratory disorder is 
not attributed to a known clinical 
diagnosis, the examiner should specify 
whether the veteran's complaints 
correspond to objective symptoms, both in 
the sense of medical signs perceptible to 
a physician and other non-medical 
indicators that are capable of 
independent verification, of a chronic 
disorder.  If a chronic disorder is 
determined not to be present, the 
examiner should so state.  
The examiner must support all opinions 
and conclusions expressed with a complete 
rationale in a typewritten report.

3.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

4.  Thereafter, readjudicate the claims 
and determine if any other development, 
including VA examination, is warranted.  
Provide the veteran and his 
representative with a supplemental 
statement of the case concerning the 
claims.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, summarize the evidence and 
discuss all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


